1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                  Sep 30, 2018
3                        UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK




4                      EASTERN DISTRICT OF WASHINGTON

5 STEVEN M.,                                    No. 2:17-CV-00193-FVS

6                       Plaintiff,              ORDER ADOPTING REPORT AND
                                                RECOMMENDATION TO GRANT
7           vs.                                 PLAINTIFF’S MOTION FOR
                                                SUMMARY JUDGMENT AND
8 COMMISSIONER OF SOCIAL                        DENY DEFENDANT’S MOTION
                                                FOR SUMMARY JUDGMENT
9 SECURITY,
                                                ECF Nos. 9, 11, 14
10                      Defendant.

11
            BEFORE THE COURT is the Report and Recommendation issued by
12
     Magistrate Judge Mary K. Dimke on September 14, 2018, ECF No. 14,
13
     recommending Plaintiff’s Motion for Summary Judgment, ECF No. 9, be granted
14
     and Defendant’s Motion for Summary Judgment, ECF No. 11, be denied. No
15
     objection was filed. After review, the Court hereby adopts the Report and
16
     Recommendation in its entirety. Accordingly, IT IS ORDERED:
17
            1.    The Report and Recommendation, ECF No. 14, is ADOPTED in its
18
     entirety.
19
            2.    Plaintiff’s Motion for Summary Judgment, ECF No. 9, is
20
     GRANTED.
21
       ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
1        3.    Defendant’s Motion for Summary Judgment, ECF No. 11, is

2 DENIED.

3        4.    An application for attorney fees may be filed by separate motion.

4        The District Court Executive is directed to file this Order and forward copies

5 to counsel. Judgment shall be entered for Plaintiff and the file shall be CLOSED.

6

7        DATED September 30, 2018.

8                                 s/Fred Van Sickle
                                   Fred Van Sickle
9                         Senior United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
